Citation Nr: 1046391	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-34 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1970, and from October 1970 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which, in response to the Veteran's November 
2005 claim for increased ratings, continued the Veteran's 30 
percent disability rating for PTSD, and his 10 percent disability 
rating for a right knee disorder.  The claims file was 
subsequently transferred to the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for a rating in excess of 30 percent for 
PTSD, and a rating in excess of 10 percent for a right knee 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 
Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's most recent VA examinations for both his PTSD and 
his right knee disorder were provided in February 2006.  In light 
of the four years and nine months since the Veteran's last VA 
examinations, he should be scheduled for new VA examinations to 
ascertain the degree of disability currently associated with his 
service-connected disorders.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month-old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, fulfillment of 
the statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).  Although the record 
includes some VA treatment records-and one private treatment 
record-following the February 2006 VA examinations, the most 
recent of those is dated August 2007, more than three years and 
three months ago, for PTSD, and July 2006, more than four years 
and four months ago, for his right knee disorder.

On remand, the Agency of Original Jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for the 
Veteran's service-connected PTSD and right knee disorder since 
August 2007, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated or evaluated 
him for his service-connected PTSD and right 
knee disorder since August 2007, and attempt 
to obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable and 
future attempts to retrieve the records would 
be futile, notations to that effect should be 
made in the claims folder.

2.  After completion of the above, schedule 
the Veteran for a psychiatric examination, by 
an appropriate specialist, to determine the 
nature, extent and severity of his service-
connected PTSD.  The claims file should be 
made available to, and be reviewed by, the 
examiner in connection with the examination, 
and the examiner's report should so indicate.  
The examiner should assess whether the 
Veteran's PTSD is best characterized as 
resulting in (1) Occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks, (2) 
Occupational and social impairment with 
reduced reliability and productivity, (3) 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, or (4) Total occupational and social 
impairment.

The rationale for any opinions should be 
given in detail.  If it is not possible to 
provide an opinion without resorting to mere 
speculation, the examiner should state the 
reason(s) why.

3.  In addition to the aforementioned 
psychiatric examination, schedule the Veteran 
for an orthopedic examination, by an 
appropriate specialist, to determine the 
nature, extent and severity of his service-
connected right knee disorder.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection with 
the examination, and the examiner's report 
should so indicate.  The examiner should 
determine:

a.  Whether the Veteran has degenerative 
arthritis with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor 
joint groups, and, if so, whether there are 
occasional incapacitating exacerbations.

b.  Whether the Veteran has ankylosis of the 
right knee.  If so, the examiner should 
determine whether it is favorable or 
unfavorable, and the angle thereof (expressed 
in degrees).

c.  Whether the Veteran has recurrent 
subluxation or lateral instability, and, if 
so, whether it is slight, moderate, or 
severe.

d.  Whether the Veteran has dislocated 
semilunar cartilage with episodes of 
"locking," pain, and effusion into the 
joint.

e.  The range of motion (ROM) of the 
Veteran's right knee, to include the degree 
of flexion and extension.  In so doing, it is 
imperative that the examiner comment on the 
functional limitations caused by pain and any 
other associated symptoms, to include the 
frequency and severity of flare-ups of these 
symptoms, and the effect of pain on range of 
motion.  Such comments should include whether 
there is additional limitation of motion 
following repetitive testing due to pain, 
weakness, fatigability, etc.

f.  Whether the Veteran has nonunion or 
malunion of the tibia and fibula, and, if 
malunion, whether it is slight, moderate, or 
marked.

The rationale for any opinions should be 
given in detail.  If it is not possible to 
provide an opinion without resorting to mere 
speculation, the examiner should state the 
reason(s) why.

4.  Following completion of the above 
development, the AOJ should readjudicate the 
issues of entitlement to a rating in excess 
of 30 percent for PTSD, and a rating in 
excess of 10 percent for a right knee 
disorder.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


